DETAILED ACTION
Reasons for Allowance
Claims 1-10, 17-22, 27, and 28 are allowed.  The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Van Steen WO 2008/156931. Applicant arguments filed 10/5/21 are sufficient to overcome the previously cited prior art. Specifically the prior art fails to reasonably teach or suggest, a fastener taper having a fastening component with a folded edge and an extension component having an edge within the fastening component folded edge and an additional bonding component for attachment to the diaper substrate where the order is fastening component, extension component in the folded portion of the fastening component, and bonding component for attachment to a diaper claimed. Furthermore, the prior art fails to provide motivation to modify the device of Van Steen at least because such a modification would require a complete redesign of the fastening tape assembly where the extension component of Van Steen does not have an edge within the fastener component folded portion. 

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781